DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 30, 2020, has been received and entered.  
Claims Status
Claims 8, 10, 12, 14-15, 17, 19, 21, 23 and 25 are pending.  Claims 1-7, 9, 11, 13, 16, 18, 20, 22, 24 and 26-27 are canceled.  Claims 8, 15, 17, 19, 21, 23 and 25 are currently amended and claims 10, 12, and 14 are as previously presented.  All previously presented rejections and objections have been overcome by the amendment with exception of the cited prior art rejection as follows.
				Claim Rejections - 35 USC § 102/103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
14.	Claims are 8, 10, 12, 14-15, 17, 19, 21, 23 and 25 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bigels, et al “Fungal Enzymes in Food Processing” Handbook of Applied Mycology, January 1, 1991,page 1-53, as cited as ref. no. 2 under Non-Pat Lit on IDS filed May 14, 2020, as evidenced by WO 2012/038509, all 23 pages, and especially page 5, lines 30-34, and this WO 2012/038509A2 is cited on enclosed PTO-1449 Form, ref. 1 cited under For. Pat Doc. In IDS filed on May 14, 2020.
15.	Bigels teach fermentation generally for beer in Figure 4, note diagram B, wherein yeast starter culture is disclosed for use in a fermentation tank, top portion of Figure 4, diagram B; located after page 450, and Table 2 there appears Figure 4 at page 451, but not page numbered as such. The fermentation, however, is for beer and not blackcurrant fruit.  However, fruit is fermentable as disclosed at page 45, lines 25-29.  
16.	Aspergillus enzymes are disclosed in Table 3, see all of these enzymes in col. 2, all lines at page 456. Added pectin serves as an inducer of the enzymes during fermentation, of which the added pectin can be sourced from fruit or pomace of the fruit, see page 458, all lines.  
17.	 Furthermore, at page 456, last line black currants are disclosed and at page 457, last 6 lines of page 457 teach fungi are grown on semi-solid substrate fermentation or by submerged substrate.  At page 471, last seven lines food fermentation, is discussed. Herein fermented foods are edible substances that are subjected to the action of microorganisms (e.g. Aspergillus) or enzymes thereof to modify the food product and make it more nutritious or palatable, via fermentation.  
18.	Black currant fruit is well-known to be tart; and in need of improving its taste for an organism; so as to take feed of and enjoy it for benefit to the organism for its nourishment and growth.  
19.	Note the pericarp is intrinsically a natural part of the fruit as it is the part of a fruit formed from the wall of the ripened ovary. Figure 5, at page 457 shows that yield of fruit can be 0.05 to 0.15 mass percent, see y-axis.
20.	As evidence, WO 2012/038509 A2 (aka. Dasgupta et al), teaches  at page 5, lines 30-35, that in feed making a dry pomace or a pomace of low moisture content is desirable.  Hence a dry mass of fermented blackcurrant fruit is desirable and Bigelis teaches a mass% that includes 0.01 to 2 mass% of fruit.  This is believed by the Examiner to be inclusive of blackcurrant fruit, in its fermented form.
21.	The claims are considered to be identical to the teachings of Bigelis because a fermented blackcurrant fruit is envisaged by the teachings therein; and feedmaking or foodmaking is clearly taught; of which such edibles are capable of causing an organism to be raised to take the feed; and fermentation method to produce a feed  comprising fermenting blackcurrant fruit using Aspergillus species; as well as including the steps of producing starter culture derived from the fruit using the Aspergillus species, adding water  (e.g. rain, or as provided by a lab) and heat (e.g. sunlight or temperature as provided from a lab).  
22.	Also, note that Bigelis teach in Figure 4 in diagram A use of water and a cooker (e.g. heat), see col. 1, all lines at page 451 in diagram A of the Figure 4; thus, adding water and heat, thereto to obtain the fermented fruit, and the fermented blackcurrant fruit added to a feed as evidenced by Dasgupta, and envisaged by Bigelis, and generally by the feed making art.  Hence adding a fermented blackcurrant fruit to a feed is taught or at least intrinsically disclosed by Bigelis and is further supported by evidence submitted herein, notably by Dasgupt et al, at page 5, lines 30-34.
23.	The claims are, therefore, considered to be anticipated by the teachings of Bigelis, and as evidenced by Dasgupta et al.  

25.	 A fermented blackcurrant feed is clearly suggested, if not taught, by Bigelis and one of skill would have been at least motivated to provide for feed comprising a fermented blackcurrant fruit having a pericarp and/or pomace of fruit, as disclosed by Bigelis and evidenced by Dasgupta et al.  To provide the same in mass% of 0.01 to 2 mass% is a matter of routine optimization by an ordinary artisan.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for a fermented blackcurrant within a feed because the feedmaking art clearly recognized that fermented fruits are important ingredients of feed or food.  
26.	Fermentation steps of producing starter culture derived from fruit, obtaining fermented fruit of blackcurrant by adding water and heat to a fermentation starter culture derived from the fruit and then adding the fermented fruit to a feed, are clearly well recognized and well known steps in the fermentation art as taught by Bigelis et al and Dasgupta et al; which is used as evidence to further support Bigelis et al in this rejection.  Each of the claimed features are at least, suggested, if not clearly envisaged and taught by the cited prior art. In the absence of persuasive evidence to the contrary the claims are deemed prima facie obvious over the cited prior art. 
Response to Arguments
Applicant's arguments filed December 30, 2020, have been fully considered but they are not persuasive.  The argument that Figure 5 of Bigelis is not an inherent teaching of a feed which contains 0.01 to 2 mass percent of fermented blackcurrant fruit in terms of dry mass of the feed is not the same as requiring fermented blackcurrant fruit to be present per amount of feed is noted.  However, if the figure is considered in terms of the fermented blackcurrant fruit (juice yield) and skin of the fruit (feed substance), then 0.10 lb (see y axis of fig. 5) converted to mass percent will be 0.022 mass percent (see https://www.convertunits.com/from/gram/pound/to/percent).    The juice is considered to be dried since it is measured in pounds; and at page 458 of Bigelis line 17 a dried form is disclosed which the Examiner reads as dried mass.  Also the argument that juices are not fermented is noted, but Applicants should note that added pectin serves as an inducer of the enzymes during fermentation, of which the added pectin can be sourced from fruit or pomace of the fruit, see page 458, all lines.   Fermentation to provide the juices is disclosed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increasing bodyweight of an organis to be raised due to growth promoting substance that the fermented product of blackcurrant fruit contains, as described in paragraphs [0020]-[0021] of instant disclosure and therapeutic effect on a disease of the subject organism due to the antiviral and antibacterial actions of the fermented product without using medicaments such as antibiotics, as described in paragraph [0020] of the instant disclosure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The rejection over the cited prior art is, therefore, maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
27.	All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the previously enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
28.	The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
29.	No claims are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651